[Cite as Fields v. Police Pub. Records Section, 2020-Ohio-4905.]




LARRY D. FIELDS                                        Case No. 2019-01143PQ

        Requester                                      Judge Patrick M. McGrath

        v.                                             JUDGMENT ENTRY

POLICE PUBLIC RECORDS SECTION

        Respondent

        {¶1} On May 21, 2020, a special master issued a report and recommendation
(R&R) regarding a public-records dispute in this case. The special master recommends
that the court find: (1) requester’s claims for production of records have been rendered
moot by production subsequent to the filing of requester’s complaint, and by requester's
demonstrated possession of the only redacted portions of those records; (2) requester
has failed to show by clear and convincing evidence that any additional responsive
records existed in respondent’s possession at the time of requester’s request; and (3)
court costs should be assessed equally between the parties.
        {¶2} Neither party has filed timely written objections to the R&R, as permitted by
R.C. 2743.75(F)(2) and tolled by 2020 Am.Sub.H.B. No. 197.                     Pursuant to R.C.
2743.75(F)(2), if neither party timely objects to a special master’s report and
recommendation, this court is required to “promptly issue a final order adopting the
report and recommendation, unless it determines that there is an error of law or other
defect evident on the face of the report and recommendation.”
        {¶3} Upon review of the special master’s R&R of May 21, 2020, the court
determines that there is no error of law or other defect evident on the face of the R&R.
The court adopts the special master’s R&R, including the special master’s findings of
fact, conclusions of law, and recommendations contained in the R&R. Judgment is
rendered in favor of respondent. Court costs are assessed equally between the parties
Case No. 2019-01143PQ                       -2-                               ENTRY


in accordance with the special master’s recommendation. The clerk shall serve upon all
parties notice of this judgment and its date of entry upon the journal.




                                           PATRICK M. MCGRATH
                                           Judge
Filed August 11, 2020
Sent to S.C. Reporter 10/12/20